Citation Nr: 9907508	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for total vaginal 
hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from October 1974 to January 
1976 and from October 1982 to March 1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran has submitted a notice of disagreement with the 
notification of recoupment of separation pay.  It appears 
that the RO has not had an opportunity to act upon the notice 
of disagreement.  Absent a statement of the case and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Jurisdiction does matter and 
it is not "harmless" when the VA fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Board member cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Veterans Appeals (Court) has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the appellant wishes to appeal from the decision, 
she has an obligation to file a timely substantive appeal 
following the issuance of the statement of the case.  38 
C.F.R. § 20.200 (1998).  The RO is under an obligation to 
issue a statement of the case.  

The Board notes that the veteran, in her substantive appeal, 
indicated that she wants to appear at a hearing before the 
Board in Washington, D.C.  However, it appears from the 
veteran's statements that she is requesting a hearing as to 
the issue of propriety of recoupment of separation pay.

The veteran requested her case be advanced on the Board's 
docket due to financial hardship.  The Board granted this 
request; however, due to lack of development in such case by 
the RO, the case has to be remanded to the RO for additional 
development and due process considerations.


REMAND

Although the veteran's VA October 1997 hospitalization report 
is of record, the veteran's history and all record leading to 
that hospitalization are not present in the claims folder.  

The Board observes that a January 1998 Report of Contact 
indicates that the RO contacted a Dr. Johnson, who offered an 
opinion that the veteran's service-connected disability was 
not related to her recent total vaginal hysterectomy.  
However, there is no indication as to Dr. Johnson's status or 
whether Dr. Johnson had previously reviewed the veteran's 
claim folder.  At best, it is a document prepared by a layman 
attempting to relate what a doctor may or may not have 
stated.  The document, as prepared, is not viable evidence.  
Obtaining the opinion is certainly within the discretion of 
the RO, but the opinion should come from and be reviewed by 
the doctor. 

The RO phrased the issue as a secondary service connection 
issue.  However, the appellant is claiming that she has had 
the same problem since service.  This is a claim for direct 
service connection.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO request that relevant copies 
of VA clinical documentation pertaining 
to inpatient and outpatient treatment of 
the veteran at the Birmingham, Alabama 
VA facility be forwarded for 
incorporation in the record. 

2.  The RO is at liberty to supplement 
the record with a medical opinion.  The 
opinion, if sought should come from the 
doctor.  The opinion should refect that 
the claims file, including the service 
medical records were reviewed.  

3.  The RO should prepare appropriate 
documents that address direct service 
connection.  In reaching the 
determination, the documents should 
reflect a review of the service records, 
demonstrating complaints of pelvic pain 
since 1983, a diagnostic laparoscopy, 
and complaints of pelvic pain at 
separation.

4.  The veteran is informed in order for 
a claim for service connection to be 
well-grounded, there must medical 
evidence of a current disability; 
evidence of incurrence or aggravation of 
a disease or injury in service as 
provided by either lay or medical 
evidence, as the situation dictates; and, 
a nexus, or link, between the inservice 
disease or injury and the current 
disability as provided by competent 
medical evidence.  Thus, if she can 
obtain or has any relevant evidence 
pertaining to her claim, that evidence 
must be submitted immediately.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


